Citation Nr: 9925410
Decision Date: 09/07/99	Archive Date: 11/08/99

DOCKET NO. 98-08 735A              DATE SEP 07, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for an eye disorder, to include
as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Kentucky Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from April 1983 to April 1986 and
from March 1991 to October 1991.

This appeal arose from a March 1998 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky, which, in part, denied entitlement to service
connection for an eye disorder, to include as due to an undiagnosed
illness.

VACATE ORDER

In March 1999, the Board issued a decision which, in pertinent
part, denied service connection for a right eye disorder.
Unfortunately, however, the appellant's February 1999 written
request that he be afforded an opportunity to present testimony at
a video conference hearing was not available to the undersigned at
the time the decision was entered. Accordingly, in so much as
service connection was denied for a right eye disorder the March
1999 decision is vacated.

With respect to the claim of entitlement to service connection for
a left eye disorder, the Board observes that the March 1999
decision granted service connection for decreased left eye vision
due to chronic conjunctivitis. To the extent that this award
represented a grant of the benefits sought on appeal the Board
finds that the veteran was not prejudiced, and that portion of the
decision remains valid and will not be vacated. To the extent,
however, that service connection may have been denied for any other
left eye disorder, that portion of the March 1999 decision is also
vacated.

2 -


The RO is ORDERED to schedule the veteran for a videoconference
hearing to be conducted by a Member of the Board other than the
undersigned at the earliest available opportunity. If the hearing
is held a new decision will be prepared by the Board Member who
held the hearing. If a hearing is not held a new decision will be
prepared on the issues vacated above by a Board Member other than
the undersigned.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

3 - 


Citation Nr: 9909186  
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 735A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986 and from March 1991 to October 1991. 

This appeal arose from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in part, denied entitlement to 
service connection for an eye disorder, to include as due to 
an undiagnosed illness. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
chronic left eye conjunctivitis demonstrated inservice led to 
the development of decreased vision and a ptosis.

2.  The claim of entitlement to service connection for a 
right eye disorder is not supported by evidence of a current 
disability related to service.


CONCLUSIONS OF LAW

1.  Decreased left eye vision with a ptosis was incurred 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991).

2.  A right eye disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that upon entering his first 
period of service, the veteran's corrected vision was 
reported to be 20/20, bilaterally.  In January and February 
1985, the veteran was treated for an eye infection and 
assessed with left eye conjunctivitis.  In another treatment 
record from February 1985, the veteran was assessed with 
viral conjunctivitis and possible complications with systemic 
symptoms.  In March 1985, the left eye showed that the cornea 
was scattered with whitish infiltrate.  The diagnosis was 
probable left eye trachoma inclusion conjunctivitis and 
possible hematoma secondary to Chlamydia.  

In March 1995, the veteran was again treated for Chlamydial 
conjunctivitis.  Subsequent service medical records dated 
from March to June 1985 report continued improvement in the 
veteran's Chlamydial conjunctivitis.  The veteran was 
hospitalized for the period from July 3 to July 10, 1985 for 
a chronic eye irritation which the veteran suffered from over 
the previous seven months.  He was referred for evaluation of 
chronic recurrent conjunctivitis with initial onset in 
December 1984.  The final diagnosis was chronic 
conjunctivitis.  On his February 1986 separation examination, 
the veteran's eyes were reported to be abnormal with a 
diagnosis of probable left eye Chlamydial conjunctivitis.  
His corrected vision was 20/20, bilaterally.  

In a February 1986 ophthalmology report, the veteran was 
diagnosed with corneal infiltrates secondary to Chlamydial 
conjunctivitis.  The examiner indicated that the veteran 
would experience chronic irritation and occasional glare due 
to the residual corneal infiltrate.    

On VA general examination in September 1996, the veteran 
complained of gradual closing of his left eye with ptosis of 
the left lid, causing a blurring of his vision and what he 
described as migraine headaches which were particularly 
noticeable while trying to drive a truck.  The veteran dated 
this eye disorder to an infection of the left eye which 
developed when he was stationed in Egypt.  The diagnosis was 
service connected ptosis of left eyelid, clinically 
obstructing the visual field.

On VA eye examination of October 1997, the veteran reported 
that while in Egypt in 1984 while in the service, he had a 
fly in his eye and his eye suddenly closed shut.  He 
complained of headache in the left eye that started about a 
year and a half previously.  Uncorrected visual acuity was 
20/20 in the right eye and 20/200 in the left eye.  
Refraction was 20/20 in the right eye and 20/30 in the left 
eye.  There was reported to be mild ptosis of the left upper 
lid since the accident in 1984.  There was a hemianopsia in 
the medial half of the left eye.  Diagnoses included 
refractive error and anisometropia with partial suppression 
amblyopia.

VA eye examination of March 1998 indicated that a full field-
screening test was performed using the Humphery visual field 
machine and the results did not show evidence of hemianopsia.  
The veteran was reported to have been previously seen in 
October 1997 and on visual confrontation, there was noted to 
be hemianopsia in the left eye.  However, this was reported 
to have not been born out on the visual field machine.  The 
VA examiner stated that the diagnosis remained as before and 
he did not see any connection between any visual problems 
connected to inservice conjunctivitis.

In a May 1998 private examination report from Julie Metzger, 
O.D., the veteran reported that he had no previous eyeglass 
prescription and had good vision in both eyes prior to an eye 
infection in 1984 during his service in Egypt.  Ocular 
examination revealed unaided visual acuity of 20/20 in the 
right eye and 20/200 in the left eye.  Refraction yielded 
20/20 in the right eye and 20/80 in the left eye.  There was 
ptosis of 1-2 millimeters in the left eye.  There was 
questionable visual field loss noted in confrontation visual 
fields in the left eye.  Dr. Metzger reviewed the findings of 
VA and agreed that the diagnosis of anisometropia with 
partial suppression amblyopia was a probable one.  However, 
she stated that if the veteran had 20/20 vision as a child 
and on entrance into the service, then the veteran's 
decreased vision could not be attributed to congenital 
defects.  She indicated that, as the veteran was reported to 
have proof of good visual acuity (20/20 vision upon entrance 
into service) in the left eye which did not agree with the 
diagnosis of amblyopia, she opined that it was possible that 
a corneal injury secondary to keratoconjunctivitis could 
result in astigmatism or decreased visual acuity.  The 
impression was decreased left eye vision of unknown etiology, 
rule out amblyopia    

At his July 1998 personal hearing, the veteran testified that 
in the service in 1984 he worked as a truck driver.  He 
stated that one morning he woke up and his left eye was 
completely shut and he could not see anything out of it.  In 
reported that in 1984 he was diagnosed with trachoma and 
according to a medical dictionary, trachoma is a disease 
contracted in Egypt.  He claimed that he was treated for this 
eye disorder in the service and at separation from service 
his eye infection had cleared up.  However, he stated that he 
had eye problems when discharged.

A photocopy of a dictionary page submitted by the veteran 
defined trachoma as being a chronic infectious disease of the 
conjunctiva and cornea, producing photophobia, pain, and 
lacrimation, caused by an organism once thought to be a virus 
but now classified as a strain of bacteria.  It was also 
noted to be called Egyptian or granular ophthalmia.

Analysis

The veteran has presented a well-grounded claim, that is, a 
claim that is plausible, as required by 38 U.S.C.A. § 
5107(a).  VA, in turn, has assisted him in fully developing 
the facts relevant to his claim as required by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

Service-connected disability compensation may also be paid to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that becomes manifest to a compensable 
degree through the year 2001.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (1998).

The veteran is seeking service connection for an eye 
disorder, to include as due to an undiagnosed illness.  In 
this regard, medical records show that during the appellant's 
first term of service he demonstrated chronic conjunctivitis 
due to Chlamydia.  At separation from this term of service an 
examiner noted that the appellant would suffer from chronic 
irritation and occasional glare due to this disorder.  
Following the veteran's second term of service, a VA examiner 
found in September 1996 that the appellant had a service 
connected left eyelid ptosis which obstructed the visual 
field.  Additionally, a private examiner found in May 1998 
that it was possible that a corneal injury secondary to 
conjunctivitis could result in decreased visual acuity.  
While the Board acknowledges the March 1998 VA examiner's 
opinion that there is no connection between any current 
visual problems and the veteran's active duty service, the 
Board finds that the foregoing discussion places the weight 
of the evidence in equipoise.  As such, after resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for decreased left eye vision due to 
chronic conjunctivitis with a ptosis is granted.

With respect to the appellant's right eye the Board observes 
that there is no clinical evidence that he currently suffers 
from a right eye disorder, or that he had a right eye 
disorder while on active duty.  No examiner has found any 
right eye disorder due to an undiagnosed illness.  Finally, 
no examiner has ever suggested the existence of a link 
between any right eye disorder and the veteran's active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against any claim of 
entitlement to service connection for a right eye disorder.


ORDER

Service connection for a right eye disorder is denied.  

Service connection for decreased left eye vision due to 
chronic conjunctivitis with a ptosis is granted.


           
     DEREK R. BROWN
     Member, Board of Veterans' Appeals



 
- 6 -


- 8 -


